Citation Nr: 1626656	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  14-08 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease (IHD), including as secondary to exposure to herbicides.

2.  Entitlement to service connection for diabetes mellitus, including as secondary to exposure to herbicides.

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremities, including as secondary to exposure to herbicides.

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremities, including as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to October 1972 and December 1980 to May 1982.  These matters are before the Board of Veterans' Appeals (Board) on appeal from April and May 2012 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2016, a hearing was held before the undersigned.  A transcript is associated with the record.  Additional evidence was submitted by the Veteran's representative along with a waiver of review by the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the Veteran's represented submitted VA Form 21-4138 in March 2016 with attachments.  The form noted that there were 2 attachments, one from a nurse and one from a doctor.  The statement from the nurse is in the claims file.  However, there is no statement from a doctor.  There are other pages that are unreadable so it is unclear if there was a second attachment or not.  Regardless, steps should be taken to associate the doctor's statement to the claims file.

Additionally, the Veteran is claiming service connection for IHD, diabetes mellitus, and peripheral neuropathy of the lower extremities due to exposure to herbicides in service.  The Board notes that Veterans who have qualifying service are presumed to have such exposure, and, once such exposure is established, certain diseases (including type 2 diabetes mellitus and ischemic heart disease) are presumptively service connected.  Under the governing regulations, qualifying service includes service in the waters offshore and other locations if the conditions of service involved duty or visitation in the Republic of Vietnam (e.g., its inland waterways).  See 38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran has explicitly denied setting foot in Vietnam.  Here, the Veteran contends that his ship, the U.S.S. Midway, was in the Gulf Tonkin and that he could see land.

In April 2015, the United States Court of Appeals for Veterans Claims held that a fact-based assessment must be made regarding the probability of herbicide spraying even with regards to offshore areas not traditionally considered inland waterways.  Gray v. McDonald, 27 Vet. App. 313 (2015).  In an April 2012 memorandum, VA found that there was no evidence the Veteran was exposed to herbicides; however, the memorandum and research undertaken did not contemplate the holdings in Gray.

Accordingly, on remand, the AOJ should adjudicate this matter in conformance with guidance from the Veterans Benefits Administration (VBA) regarding the classification of inland waterways.  The AOJ should identify all bodies of water within the territorial waters of Vietnam that the U.S.S. Midway entered when the Veteran served on board the ship, which is noted to have been from December 1970 to June 1971 in the Veteran's personnel file.  For each identified body of water, the AOJ should state whether the Veteran was exposed to herbicides, and provide a reason for that finding.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Secure for the record from the Veteran, the opinion from the cardiologist from TN Medical Specialists that is noted on the VA Form 21-4138 submitted by the Veteran's representative on March 22, 2016.

2.  Conduct any additional development indicated by the ruling in Gray, particularly with respect to securing records which may bear upon whether the Veteran's ship, the U.S.S. Midway, was actually, or likely to have been, exposed to herbicide spraying (e.g., deck logs, unit histories, etc.).

Note that the Veteran's personnel file indicates he served on the U.S.S. Midway from December 1970 to June 1971.

3.  After ascertaining how close the U.S.S. Midway was to the shores of the Republic of Vietnam for the period from December 1, 1970 to June 30, 1971, please make a finding for the record regarding whether the U.S.S. Midway was actually, or likely to have been, exposed to herbicides.

4.  Then review the record and readjudicate the claims remaining on appeal with special consideration given to the Veteran's statements regarding his duty assignment and closeness to shore.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




